524 F.2d 1000
Hugo ZANELLI d/b/a Hugo Zanelli & Company, Petitioner,v.The FEDERAL MARITIME COMMISSION, Respondent.
No. 75-1550.
United States Court of Appeals,Fifth Circuit.
Dec. 12, 1975.

Charles E. Orr, Houston, Tex., for petitioner.
Edward G. Gruis, Federal Maritime Commission, Douglas N. Jones, Francis C. Hurney, Secretary, Robert J. Wiggers, Dept. of Justice, Washington, D. C., for respondent.
Petition for Review of an Order of the Federal Maritime Commission (Texas Case).
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
We agree with the decision and order of the Federal Maritime Commission,1 that appellant, who is licensed as an independent ocean freight forwarder, cannot hold such a license if he acts as shipper, agent for a consignee, seller, financier, or has obtained a beneficial interest in the goods shipped.  See 46 U.S.C. 801, 841b; 46 C.F.R. 510.21(1); and prior decisions of the Commission cited in the ALJ's decision.  Norman G. Jensen, Inc. v. FMC, 497 F.2d 1053 (C.A.8, 1974), is not to the contrary, and indeed appellant does not contend that it is.  It involved a forwarder's relationship to ITC, an interlocking company that performed services for shippers but acquired no beneficial interest in shipments.


2
The decision and order of the Commission are affirmed.



1
 14 Shipping Regulatory Reports, (Pike & Fisher) 1256, adopting the decision of the Administrative Law Judge, a resume of which is reported at p. 835 of the same volume